DETAILED ACTION
This Office Action is responsive to the amendment filed on 3/8/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.
   


Allowable Subject Matter
Claims 1-4, 6-9, 11-14, 16, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Wang et al, WO2015/197434, which discloses a nucleated polypropylene made via a process of sequential polymerization comprising the steps of polymerizing propylene in a first reactor to form a homopolymer, copolymerizing propylene and a comonomer in a second reactor, pelletizing the product obtained from the second reactor, and combining it with a nucleating agent.
As amended, the claimed process requires that 15 to 84% by weight of the polymer blend prepared in steps (a)-(b) is then combined with 15 to 84% by weight of a propylene copolymer (PP-c) which in turn is prepared via a process comprising polymerization in at least two reactors in series; note that this limitation indicates that the PP-c component contains at least two propylene (co)polymer fractions. The claimed process therefore results in the production of a final composition comprising at least 4 propylene (co)polymer fractions. Wang does not teach nor does it fairly suggest the production of a composition having the claimed properties of MFR2, haze, and tensile modulus wherein said composition also comprises the required number of (co)polymer fractions having the comonomer content(s) as recited in the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRINA S ZEMEL/Primary Examiner, Art Unit 1765